        Case 6:18-cv-01235-EFM-JPO Document 51 Filed 11/06/19 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 PEGGY LUNDINE                                    )
 on behalf of herself and others                  )
 similarly situated,                              )
                                                  )
                         Plaintiff,               )      Case No. 6:18-cv-1235-EFM-JPO
                                                  )
 v.                                               )
                                                  )
 GATES CORPORATION,                               )
                                                  )
                         Defendant.               )

        MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO STRIKE
                  OPT-IN PLAINTIFF HANNAH ARNOLD

         Defendant Gates Corporation ("Gates") respectfully requests the Court strike Opt-In

Plaintiff Hannah Arnold from the conditionally-certified class.

                                       I. INTRODUCTION

         On July 11, 2019, this Court conditionally certified a class defined as "[a]ll current and

former nonexempt hourly manufacturing employees who were employed by Gates from July 11th,

2016, to the present."       Memorandum and Order Granting Conditional Certification (the

"Conditional Certification Order"), ECF # 39, pp. 6-7. Opt-In Plaintiff Hannah Arnold falls

outside of the class definition because she was never a Gates employee. Rather, she was a

temporary contract worker ("Temp") placed at a Gates facility for a short (five (5) week)

assignment through a staffing agency. For the reasons set forth in this Memorandum, Gates

submits that Temps fall outside of the Court's class definition and respectfully requests that the

Court strike Ms. Arnold from the conditionally certified class.




50340078;4
        Case 6:18-cv-01235-EFM-JPO Document 51 Filed 11/06/19 Page 2 of 6




                                        II. BACKGROUND

    A. Procedural History

         Named Plaintiff Peggy Lundine filed this action on August 21, 2018. Complaint, ECF #

1. Between August 28, 2018 and July 29, 2019, a total of nineteen (19) individuals filed consents

to join this action (the "Opt-In Plaintiffs"). See ECF # 3-7, 9, 15, 18-22, 27-28, 37-38, 42. The

Complaint does not reference individuals placed at a Gates facility through staffing agencies in

any capacity. Complaint, ECF #1.

         On October 18, 2018, Plaintiffs moved for conditional class certification. Motion for

Conditional Class Certification, ECF # 23; Memorandum in Support of Plaintiff's Motion for

Conditional Class Certification, ECF #24. Plaintiffs' subsequent Reply Brief agreed to limit the

conditional class to thirteen (13) identified facilities and to exclude Team Leaders from the

conditional class. Plaintiff's Reply Memorandum in Support of Motion for Conditional Class

Certification, ECF #35, pp. 2, 16.

         On July 11, 2019, this Court conditionally certified a class defined as "[a]ll current and

former nonexempt hourly manufacturing employees who were employed by Gates from July 11th,

2016, to the present." ECF # 39, pp. 6-7. Although the Court adopted a different definition of the

class than that originally sought by Plaintiffs, Plaintiffs did not object to the class definition. On

October 17, 2019, the Court approved Defendants' proposed Class Notice, which was then mailed

to the conditional class on or about October 25, 2019. ECF # 46, 47.

    B. Opt-In Plaintiff Hannah Arnold

         In its U.S. facilities, in addition to having its own direct employees, Gates has contracted

with a large number of staffing agencies to provide Temps, in order to help support Gates'

fluctuating production needs. These Temps are hired and employed by the staffing agencies, are



                                                  2
50340078;4
        Case 6:18-cv-01235-EFM-JPO Document 51 Filed 11/06/19 Page 3 of 6




prescreened by the agencies, are paid by the agencies, and their personal information and personnel

files are maintained by the agencies. Ms. Arnold was one such Temp.

         On September 21, 2018, Ms. Arnold filed a consent to join this action. ECF # 9. As noted

above, Ms. Arnold was never employed by Gates. Rather, she was briefly placed at Gates' Siloam

Springs, Arkansas facility in September and October 2017 by a staffing agency, 1st Employment

Staffing. In connection with Plaintiff's Motion for Conditional Class Certification, Ms. Arnold

filed a supporting declaration conceding that she "was hired to work at Gates through a temporary

agency." ECF 24-4, ¶ 3. No staffing agencies, including 1st Employment Staffing, have been

joined as parties to this action, which has been pending since August 2018.

    C. Class List

         As directed by this Court's Conditional Certification Order, on July 25, 2019, Gates timely

produced a list of "[a]ll current and former nonexempt hourly manufacturing employees who were

employed by Gates from July 11th, 2016, to the present." Certificate of Compliance, ECF # 40.

That list did not include Ms. Arnold because she was never a Gates employee and therefore did

not fall within the conditional class definition adopted by the Court. 1

                                  III. STANDARD OF REVIEW
         In Blair v. TransAm Trucking, Inc., Case No. 09-2443-EFM-KGG, 2016 WL 7117182 (D.

Kan. Dec. 7, 2016) (Melgren, J.), this Court issued an order striking several Plaintiffs who had

opted in to a conditionally certified class but fell outside of the class definition.




1 Gates further notes that it could not have included her in the list because Gates does not possess the
relevant contact information for Temps. As such individuals are employees of the staffing agencies and
Gates, those agencies maintain the personnel files and other records of these individuals. Gates does not
maintain or have access to these records, especially as to Temps who are no longer assigned to Gates.


                                                   3
50340078;4
        Case 6:18-cv-01235-EFM-JPO Document 51 Filed 11/06/19 Page 4 of 6




                                         IV. ARGUMENT
         Opt-In Plaintiff Hannah Arnold falls outside of the conditional class definition because she

was never employed by Gates and was only engaged for a short assignment through a staffing

agency. See Blair, 2016 WL 7117182, at *6 (striking plaintiffs falling outside of class definition).

Any claim by Plaintiffs that the class definition includes Temps placed at Gates facilities by

staffing agencies is unsupported by the record and unpersuasive for several reasons.

         First, the Complaint is silent as to Temps. Second, both the Complaint and the Motion for

Conditional Certification focus on Gates’ employees that Gates allegedly failed to pay overtime

to, with the only mention of Temps in the Motion for Conditional Certification found buried in

Ms. Arnold's attached declaration. And such focus on employees, instead of Temps, makes sense

under the allegations in the Complaint, as Gates does not pay Temps directly. Rather, the staffing

agency sends Gates an invoice for the current Temps, charging a higher blended rate for each

Temp that includes both whatever the staffing agency pays to the Temps and the agency's fee. The

actual pay arrangement for the Temp is between the individual and the agency, not between the

Temp and Gates. Gates issues a lump sum payment directly to the agency, based on the agency's

invoice.

         More importantly, the Court's Conditional Certification Order limits the conditional class

definition to individuals "employed by Gates." Plaintiffs' Motion requested an order "[g]ranting

conditional certification regarding Plaintiff's claims under § 216(b) of the FLSA regarding all

nonexempt hourly manufacturing employees who worked at Defendant Gates Corporation's

plants three years from the date of the Court's order." ECF # 24, p. 18 (emphasis added). The

Court chose to conditionally certify a different class, defined as "[a]ll current and former

nonexempt hourly manufacturing employees who were employed by Gates from July 11th, 2016,

to the present." ECF # 39, pp. 6-7 (emphasis added). With respect to Ms. Arnold—and any other

                                                  4
50340078;4
        Case 6:18-cv-01235-EFM-JPO Document 51 Filed 11/06/19 Page 5 of 6




Temp employed by a staffing agency—the distinction is meaningful. Ms. Arnold was never

"employed by Gates" and, even if she fell within Plaintiffs' proposed class definition, she falls

squarely outside of the conditional class definition adopted by the Court. Plaintiffs never objected

to the Court's conditional class definition.

         Ms. Arnold was not employed by Gates and, therefore, falls outside of the conditional class

definition. Gates respectfully requests that the Court strike Ms. Arnold from the conditionally

certified class.

                                        V. CONCLUSION

         For the foregoing reasons, Gates respectfully requests this Court strike Ms. Arnold from

the conditionally certified class.

         Respectfully submitted this 6th day of November, 2019.

                                               AKERMAN LLP

                                               By: s/ Christopher J. Eby
                                                   Colin L. Barnacle
                                                   Christopher J. Eby
                                                   1900 Sixteenth Street, Suite 1700
                                                   Denver, CO 80202
                                                   Telephone: 303.260.7712
                                                   Facsimile:     303.260.7714
                                                   colin.barnacle@akerman.com
                                                   christopher.eby@akerman.com
                                                   Appearing pro hac vice




                                                  5
50340078;4
        Case 6:18-cv-01235-EFM-JPO Document 51 Filed 11/06/19 Page 6 of 6




                                             SHANK & MOORE, LLC

                                             By: s/ David L. Heinemann
                                                 David L. Heinemann    KS Bar #14016
                                                 Christopher S. Shank  KS Bar #70262
                                                 1968 Shawnee Mission Parkway, Suite 100
                                                 Mission Woods, KS 66205
                                                 Telephone: 816.471.0909
                                                 Facsimile: 816.471.3888
                                                 davidh@shankmoore.com
                                                 chris@shankmoore.com

                                             Attorneys for Defendant Gates Corporation

                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that the foregoing document was filed this 6th
day of November, 2019 via the Court's ECF system, which shall send electronic notice of the filing
to the following counsel of record:

         Counsel for Plaintiff
         Brendan J. Donelon
         420 Nichols Road, Suite 200
         Kansas City, Missouri 64112

         Daniel W. Craig
         6614 Clayton Rd., #320
         St. Louis, Missouri 63117

                                             s/ David L. Heinemann
                                             Attorney for Defendant Gates Corporation




                                                6
50340078;4
